Title: To George Washington from William Heath, 3 September 1782
From: Heath, William
To: Washington, George


                  
                     Camp Verplanks point Sept 3rd 1782
                  
                  In Obedience to the General orders of the first Instant attended by the Field officers of the Day and Quarter Master General (the Adjutant General being Absent) yesterday the  approaches leading to this Encampment and the extent of the creeks, and find that the Isthumus between the heads of the creeks is nearly three Quarters of a mile wide through which there is an avenue easy of access to Cavalry and Infantry and not difficult for Light artillery, that the creeks from their Sources to the Bridges both on the right and Left may be generally forded by footmen at low Water—that all things considered the best mode for preventing our own Soldiers going off or an Enemy approaching the Camp unpreceived will be best effected by forming a Chain of Sentrys from the Banks on Haverstraw Bay, passing in front of your Excellencys Quarters near the marsh and then a long the heigths on the margin of the cleared land, untill the Lines shorten the road leading to Lents Bridge thence through a Small orchard and road in the wood to a Landing on the north River, The Camp Guards of the army will be sufficient for this duty, if properly disposed of; but if the advancing the camp guards to the distance necessary should be thought incompatable with the Idea of established camp guards the duty may be done by Corps a Regiment from each wing furnishing the one half of the Guards, including a picket of a Subaltern and Twenty men at each of the Bridges and at the avenue through the Isthumus which will be necessary.
                  The Quarter Guards of the New Jersey, New York, Connecticut third and Second Massachusetts Brigades can furnish a Sentinel for the Security of their Boats, the first Massachusetts Brigade having  a Corporal and three men must be mounted for the purpose—Should the Camp Guards be moved a considerable distance, it may be worthy of consideration how Sentinels are to be furnished for the Colours and the Commanding officers of Regts.  The whole is Submitted per
                  
                     W. Heath
                     M. General of the Day
                  
               